Citation Nr: 1710086	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral eye disabilities.

2.  Entitlement to an increased rating for service-connected anxiety reaction, currently rated 50 percent disabling.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status. 

4.  Entitlement to service connection for a respiratory condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a respiratory condition.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for knee replacement.

9.  Entitlement to service connection for cholesterol.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for pain.

12.  Entitlement to service connection for a chest condition.

13.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for arthritis of the right foot. 
 
14.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for concussion.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to November 1946.

This appeal of the first three issues listed hereinabove comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The remaining issues come before the Board from a December 2015 RO decision.  


In November 2015 the Board remanded the first three issues for additional development after reopening the previously denied claim for service connection for bilateral eye disabilities.  Those remanded issues now return to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On March 14, 2017 the Board was notified by the RO that the appellant died in March 2017. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for   lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



In reaching this determination, the Board intimates no opinion as to the merits       of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of these claims does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  See 38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302; 79 Fed. Reg. 52982-84 (September 5, 2014).  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the Veteran's death. 38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302 (a), 20.900(a)(2).


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


